DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3-5 and 7-10 were rejected in Office Action mailed on 11/12/2020.
	Applicant filed a response, amended claim and amended claim 1.
	Claims 1, 3-5 and 7-10 are currently pending in the application. Claims 2 and 6 were previously canceled.      

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Patent Application Publication 2018/0108912) and further in view of Okada et al. (U.S. Patent Application Publication 2013/0245208), Park et al. (U.S. Patent Application Publication 2016/0233512), Kanzaki et al. (U.S. Patent Application Publication 2004/0020763), Hwang et al. (U.S. Patent Application Publication 2014/0131630), Hwang et al. (U.S. Patent Application Publication 2015/0076414), and Hwang et al. (U.S. Patent Application Publication 2016/0049660). 
Regarding claim 1, Kang discloses a binder composition for a non-aqueous secondary battery electrode (i.e., battery composition for secondary battery and electrode) (title) (abstract) comprising:
a particulate polymer A (i.e., particle A) (abstract) (paragraph [0011]); 
a particulate polymer B (i.e., particle B) (abstract) (paragraph [0011]), and
the particulate polymer A includes an aliphatic conjugated diene monomer unit in a proportion of at least 10-97.4 mass % (i.e., 10-97.4 % by weight) (paragraph [0044]).
As to the particulars of the volume average particulate diameter of polymer A and B, Kang discloses that the particles of the composite (which includes particulate A and B) range from 100nm to 700nm (equivalent to 0.1µm to 0.7µm) (paragraph [0014]) which overlap the claimed ranges. In addition, Kang discloses the average particle diameter of particulate A and particulate B can be controlled by an emulsifier whereas the amount of emulsifier increases, the size of particles decreases and when the amount of emulsifier decreases, the size of the particles increases (paragraph [0033]). Kang discloses the size of particles have an effect on the adhesiveness and resistance of the binder composition (paragraph [0014]) and the desired particle average diameter can be obtained by controlling the amount of emulsifier used in consideration of desired particle size, reaction time and stability, and the like (paragraph [0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the amount of emulsifier to obtain a desired particulate polymer A and particulate polymer B average particle diameter size to include the ones claimed in order to optimize the effectiveness of the binder composition as taught by Kang (i.e., decrease resistance, improve adhesiveness, and reaction stability). 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Kang does not teach the particulars of the particulate polymer A having a percentage content of at least 70 mass% and not more than 90 mass% relative to a total content of the particulate polymer A and particulate polymer B.
Park, also directed to a binder composition (title) (abstract), teaches a binder composition comprising a particulate polymer A (abstract) (paragraph [0015]) and a particulate polymer B (abstract) (paragraph [0016]). Further, Park teaches the particulate polymer B has a percentage content of 1% to 30% by mass (i.e., 1% to 30% by weight) relative to total content of the particulate polymer A and the particulate polymer B (i.e., based on a mass of a total solid of the composition) (paragraph [0015]) which results in the particulate polymer A having a percentage content of 70% to 99%. Park teaches having the above concentration range enhance the adhesion of particulate polymer A in the electrode (paragraph [0017]) and reduce deintercalation in the electrode (paragraph [0019]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Kang to include 
It is noted that Kang differ in the exact same content of polymer A and particulate average diameter range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the particulate average diameter of Kang and content of polymer A of Park overlap the instant claimed ranges and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Kang does not explicitly disclose the particulars of the particulate polymer A and particulate polymer B being a block copolymer and a random polymer respectively however, the examiner notes that copolymers comes in four different categories based on how they are arranged: alternating, random, block or graft. Given that there is a selection from such a finite number of possibilities (four) it would have been obvious to try each. The courts have held that choosing from a finite number of predictable solutions is an obvious matter. See 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Nonetheless, it appears that selecting from block or random arrangements when using copolymers is known within the art of binder compositions applicable for batteries and electrodes (see U.S. Patent Application Publication 2004/0020763 – paragraph [0033]; U.S. Patent Application Publication 2014/0131630 – paragraph [0090]); U.S. Patent Application Publication 2015/0076414 – paragraph [0106]; U.S. Patent Application 
Kang does not explicitly articulate the particulate polymer A have a diblock content of 5 mass% or more and 90 mass% or less. Nonetheless, a diblock copolymer is defined as a copolymer comprising two different monomers having two distinct blocks or containing two different chemical blocks1. Kang teaches the polymer A may include a polymer of one or more monomers suggesting it can include a diblock copolymer. Nonetheless, additional guidance is provided below.
Okada, also directed to a binder composition (i.e., pressure-sensitive adhesive) (abstract), teaches the composition having a particulate polymer A (i.e., base polymer) which is a block copolymer (abstract) (paragraph [0022]-[0023]) having a diblock content of 30 mass% to 90 mass% (paragraphs [0032]-[0034]). Further, Okada teaches the above content improves peel strength of the binder composition (paragraph [0032]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the binder composition of Kang to include the polymer A having a diblock content of 30 mass% to 90 mass% in order to improve the peel strength of the binder. 
2). Since the components of Sasaki are expressed in % by weight (% weight = wcomponent/wtotal x100), the conversion factors are cancelled when converting the quantity in weight to the mass units. Therefore, the weight % is equivalent to the mass%. 
Regarding claim 3, Kang discloses the particulate polymer A includes an aromatic vinyl monomer unit (vinyl monomer, styrene, α-methylstyrene, etc.) (paragraph [0021], [0027]) in a proportion of 1-70 mass% (paragraph [0044]). It is noted that Kang differ in the exact same proportion recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the proportion of Kang overlap the instant claimed proportion and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4-5, Kang discloses the binder composition as described above in claim 1. It appears that the instant particulate polymer A and particulate polymer B are the same with respect to chemical composition (i.e. particulate polymer A and particulate polymer B includes 
Regarding claim 7 and 9, Kang discloses a slurry composition having an electrode active material and the binder composition according to claim 1 (paragraph [0082]-[0083]) (see examples 1-5). 
Regarding claim 8, Kang discloses the slurry composition as described above in claim 7. Kang does not explicitly disclose the tap density of the electrode active material being 1.1 g/cm3. However, the structure of the slurry composition having the electrode active material of Kang appears to be substantially identical to the one claimed and is produced by a similar process (see paragraph [0082]-[0083] of Kang) (see paragraph [0142] of the instant published application), contrary to the other, the properties and the functions are presumed to be inherent. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed properties of the electrode active material in the slurry composition of Kang. 
Regarding claim 10, Kang discloses a non-aqueous secondary battery [paragraph [0066]) comprising:

a negative electrode (paragraph [0068], [0082]-[0083]);
an electrolysis solution (paragraph [0067]);
and a separator (paragraph [0068]), wherein
at least one of the positive electrode or negative electrode is the electrode for a non-aqueous secondary battery (paragraph [0082]-[0084]) (see examples 1-6).

Response to Arguments
Applicant’s argument filed on 12/28/2020 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Okada.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/CHRISTIAN ROLDAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/Copolymer